DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 09/07/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (Currently Amended) recites:
A method comprising: 
receiving a plurality of logs with chronostratigraphic markers; 
extracting a plurality of signatures from the plurality of logs using the chronostratigraphic markers.
correlating a set of signatures, from the plurality of signatures, using dynamic time warping to generate a distance matrix from the plurality of signatures, 
wherein the set of signatures use a same chronostratigraphic marker from the chronostratigraphic markers, and
wherein the set of signatures are for varying depths; 
generating a set of clusters using the distance matrix; and 
presenting the set of clusters with an image.

Lallier et al. (Uncertainty assessment in the stratigraphic well correlation of a carbonate ramp: Method and application to the Beausset Basin, SE France, Comptes Rendus Geoscience, Vol. 348, Issue 7, pp. 1-11, September 2016), hereinafter "Lallier", in view of Zhou et al. (Implementation of multivariate clustering methods for characterizing discontinuities data from scanlines and oriented boreholes, Computers & Geosciences, Vol. 28, Issue 7, pp. 827-839, August 2002), hereinafter "Zhou", is still considered, by the Examiner, to be the closest prior art of record.

Regarding Claim 1, Lallier teaches a method comprising: 
receiving a plurality of logs with chronostratigraphic markers (Lallier page 500, col. 2, section 2.1, two wells W1 and W2 with respectively n and m stratigraphic markers; also see page 503, col. 2, section 3.1, eight facies have been distinguished according to the depositional depth range, bioclastic content and deposition style (see Table C.1 Appendix C)); 
extracting a plurality of signatures from the plurality of logs using the chronostratigraphic markers (Lallier page 500, col. 2, This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively; also see page 503, col. 2, section 3.1, eight facies have been distinguished according to the depositional depth range, bioclastic content and deposition style (see Table C.1 Appendix C));
Lallier is not relied upon to teach correlating a set of signatures, from the plurality of signatures, using dynamic time warping to generate a distance matrix from the plurality of signatures, 
wherein the set of signatures use a same chronostratigraphic marker from the chronostratigraphic markers, and
wherein the set of signatures are for varying depths; 
generating a set of clusters using the distance matrix; and 
presenting the set of clusters with an image.

Zhou teaches a distance matrix (Zhou page 829 If there are n discontinuities, an n-by-n matrix of Euclidean norm is created, where the element in the ith row and jth column represents the distance between individuals i and j induced by the Eq. (2).); 
generating a set of clusters using the distance matrix (Zhou page 829 For the nearest neighbor (clustering) method (also called single linkage method), the similarity of the discontinuities is evaluated by distance-type measure. Next a matrix of Euclidean norms can be constructed; whose elements are inter-individual and inter-group distances. Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals.); and 
presenting the set of clusters with an image (Zhou page 829, The following example (Fig. 2) summarizes the various stages at which merging are made; also see Figs. 15 and 16).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lallier in view of Zhou to include a distance matrix, generate a set of clusters using the distance matrix, and present the set of clusters with an image, because distance is a type of stratigraphic correlation (Zhou page 828, section 2.1, (2)) that Lallier necessarily accounts for (Lallier page 500, col. 2, section 1, in this paper, we consider well data that correspond to sequence stratigraphic intervals identified from depositional facies. The proposed method (Section 2) generates several possible correlations of stratigraphic sequences according to sedimentological rules that account for the spacing between wells.), “in some situations the clustering analysis can give valuable insights by 
However, Lallier, as best understood by the Examiner, when considered alone and in combination with the other prior art of record, does not teach or fairly suggest: 
correlating a set of signatures, from the plurality of signatures, using dynamic time warping to generate a distance matrix from the plurality of signatures, 
wherein the set of signatures use a same chronostratigraphic marker from the chronostratigraphic markers, and
wherein the set of signatures are for varying depths.

Claims 11 and 20 are analogous to independent claim 1, and are therefore allowed for the same reason.
Claims 2-10 are allowed by virtue of their dependence on claim 1, and Claims 12-19 are allowed due to their dependence on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        11/03/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863